Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about February 26, 1992, which, insofar as appealed from, denied defendant-appellant’s motion for summary judgment dismissing the second cause for negligent hiring, unanimously affirmed, with costs.
Plaintiff alleges that she was assaulted by defendant driver of a taxicab in which she was a passenger and that was owned by defendant-appellant corporation. In a second cause of action, plaintiff seeks to recover against defendant cab owner on the theory that its hiring of defendant driver was negligent. A motion by the cab owner to dismiss this cause of action on the ground that its relationship to the driver was that of lessor and lessee, not employer and employee, was properly denied, there being an unresolved conflict between the driver’s deposi*315tion testimony that he was employed by a company called Cairo Medallion and the deposition testimony of the owner’s corporate secretary that the two named defendants had entered into an oral agreement for the leasing of the cab. Concur — Sullivan, J. P., Milonas, Wallach, Ross and Asch, JJ.